                          4:20-cv-04232-SLD-JEH # 1           Page 1 of 7
                                                                                                   E-FILED
                                                               Wednesday, 11 November, 2020 04:24:33 PM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION


Sarah Schoper,                                 )
                                               )
       Plaintiff,                              )
                                               )       Case No.: 20-cv-04232
vs.                                            )
                                               )       Equitable Relief Sought
Board of Trustees of Western                   )
Illinois University,                           )
                                               )
       Defendant.                              )



                      COMPLAINT AND DEMAND FOR JURY TRIAL

       The Plaintiff in this case, Sarah Schoper, complains against Defendant as follows:

       1. Plaintiff Sarah Schoper lives at 836 Beverly Avenue, in Macomb, Illinois. She

received a PhD counseling and personnel services from the University of Maryland in August

2011. From August 2011 to June 30, 2018, she was employed as an Assistant Professor in the

Department of Education Studies in the College of Education at Western Illinois University (“the

University”). She taught at the campus of the University located in Macomb, Illinois.

       2. The Defendant Board of Trustees of Western Illinois University governs Western

Illinois University. The University has campuses in Macomb, Illinois, and Rock Island, Illinois,

both of which are within this judicial district.

       3. Dr. Schoper filed an EEOC charge in this case on February 21 2018. She received a

“right to sue” letter from the EEOC on August 21, 2020. That letter is attached as Exhibit “A.”

This court has jurisdiction of this cause under 42 U.S.C. §2000e-5(f)(3), 28 U.S.C. § 1331 and


                                                   1
                         4:20-cv-04232-SLD-JEH # 1            Page 2 of 7




28 U.S.C.§1337.

       4. Venue is proper in this judicial district, pursuant to 28 U.S.C. § 1391. Since this case

arose in McDonough County, it is in the Rock Island Division of the Court.

       5. When Dr. Schoper was hired by the University in 2011, she was hired into a “tenure

track position.” This means that if she met certain criteria set by the University, she would be

eligible to be awarded tenure by the Board of Trustees. The tenure process usually requires

faculty members to apply for tenure in the sixth year of their employment. In most cases, faculty

members hired into tenure track positions also receive an extra, “terminal year,” of employment

if they do not receive tenure.

       6. The criteria for tenure at the University require faculty members to meet certain

standards in the areas of teaching and student instruction, research and scholarship and university

and professional service.

       7. During the period from the time of her hire in August 2011 until the end of 2014, Dr.

Schoper received exemplary reviews of her instruction, her scholarship and her university

service.

       8. On January 6, 2015, Dr. Schoper suffered a traumatic brain injury involving a

pulmonary embolism, cardiac arrest, seizure, and stroke. She collapsed in the doorway of

McDonough District Hospital and was airlifted to an intensive care unit at St. Francis Hospital in

Peoria. She was pregnant at the time. She almost died, and she lost the baby as well.

       9. Dr. Schoper spent 46 days in the hospital in Peoria. After her release, she spent weeks

in rehabilitation in Macomb. Dr. Schoper’s traumatic brain injury has impaired her mobility. It

has also left her with neurological deficits with respect to her range of perception and her ability


                                                  2
                          4:20-cv-04232-SLD-JEH # 1           Page 3 of 7




to quickly recall words. While Dr. Schoper’s physical strength and intelligence allow her to cope

with these impairments, the energy and determination needed to partially mitigate their effects

often leave her severely fatigued.

         10. Dr. Schoper’s physicians have advised her that the genetic factors that contributed to

her seizure, embolism and stroke would make it extremely dangerous for her to become pregnant

again.

         11. In the five years since her traumatic brain injury, Dr. Schoper’s condition has steadily

improved. Nonetheless, she still suffers from the traumatic brain injury and its after effects, and

is a qualified individual with a disability as defined by the American with Disabilities Act.

         12. Dr. Schoper was unable to perform her duties at the University in the Winter

semester of 2015. She received a leave of absence from the University for this time.

         13. Dr. Schoper’s physicians advised her that the best way to recover from her traumatic

brain injury was to return to her position at the University. After careful consideration, Dr.

Schoper determined that she was able to perform her duties. She taught an online class in the

summer semester and had a full teaching load in the Fall 2015 semester. She also continued with

her scholarship and with service activities, with a reduction in the amount of time she devoted to

service.

         14. Dr. Schoper applied for tenure in the Fall of 2016, which was her sixth year of

employment at the University. The University President denied her application on May 1, 2017

2017. He determined that Dr. Schoper met the University’s criteria for tenure in scholarship, and

in university and professional service, but that she did not meet the University’s criteria in

instruction.


                                                  3
                          4:20-cv-04232-SLD-JEH # 1          Page 4 of 7




        15. The University uses several measures to determine teaching excellence, including

faculty peer observations, department chair observations, student evaluations, and the review of

the syllabi used for classes.

        16. The rating scale for peer and chair observations runs from zero to five. A rating

above 4 is “superior.” Superior teaching is required for tenure. In 2015 and 2016, Dr. Schoper

consistently received ratings above 4 on peer and chair observations of her teaching and therefore

met the criteria for tenure.

        17. Student evaluations contain a numerical rating system and allow student comments.

The rating scale for the numerical rating system in student evaluations also runs from zero to

five. A rating above 4 is “superior.” Prior to her embolism and stroke, Dr. Schoper received

very high teaching evaluation scores from students. The average over her first three and one-half

years   the time preceding her traumatic brain injury was 4.46. These evaluation ratings were

sufficient for her to be “on track” to receive tenure. She also received many student comments

that praised her teaching.

        18. During the three semesters following her return from work from her traumatic brain

injury Dr. Schoper received an average student evaluation rating of 3.84 During these three

semesters, her evaluation ratings showed a consistent upward trend for all but one of her courses.

The average of her student evaluation ratings for the summer and fall semesters of 2016 was

3.99.

        19. During the three semesters from the Winter of 2017 through the end of her

employment in 2018, Dr. Schoper received an average student evaluation rating of 4.31.

        20. The University requires that an applicant for tenure have at least a 3.75 average in the


                                                 4
                         4:20-cv-04232-SLD-JEH # 1            Page 5 of 7




numerical student evaluation ratings to be awarded tenure.

       21. Despite the impairments caused by her traumatic brain injury, Dr. Schoper was

qualified to perform her duties as a faculty member at WIU.

       22. When the University evaluated Dr. Schoper for tenure, it gave substantial weight to

the temporary decline in student numerical ratings between the Fall of 2015 and end of 2016. It

did not give any weight to the fact that her ratings for specific classes had improved over those

three semesters.

       23. When the University evaluated Dr. Schoper for tenure, it also gave weight to negative

student comments about her teaching. These included comments about changes to her classroom

procedures that she implemented to respond to her disabilities. The comments indicate that

students rated Dr. Schoper negatively due to her disabilities and not due to her failure to

communicate the substantive content of her courses. Dr. Schoper brought these comments to the

attention of her supervisors on several occasions and the University took no action.

       24. Dr. Schoper requested reasonable accommodations, including that the University

consider the numerical student ratings she received on evaluations after the Fall of 2016 in

evaluating her tenure application. The University refused this request. The University also

refused to extend the period of time allowed for Dr. Schoper to seek tenure. Neither of these

actions would have created any undue burden on the University. The failure of the University to

consider or implement such actions violated the University’s obligation to grant reasonable

accommodations to faculty members with disabilities.

       25. The University’s reliance on the discriminatory comments of Dr. Schoper’s students

in the evaluation of her teaching constituted discrimination based on disability.


                                                 5
                         4:20-cv-04232-SLD-JEH # 1            Page 6 of 7




       26. The comments of University representatives to Dr. Schoper during the tenure process

demonstrated stereotypical and negative attitudes about her disability. For example, in

discussions with Dr. Schoper, University representatives suggested that Dr. Schoper take a leave

of absence from work or that she go on disability.

       27. The University has granted tenure to non-disabled faculty members in the College of

Education who had cumulative student evaluation ratings of less than Dr. Schoper’s.

       28. The University’s discrimination based upon disability and failure to grant reasonable

accommodations to Dr. Schoper prevented her from achieving tenure at the University.

Consequently, Dr. Schoper was terminated on June 30, 2018. The University’s unlawful denial

of tenure will cost Dr. Schoper hundreds of thousands of dollars over the course of her career.

The University’s unlawful actions action have also made it virtually impossible for Dr. Schoper

to continue her career in higher education. The University’s discrimination and failure to provide

reasonable accommodations have also caused unconscionable emotional distress to Dr. Schoper.

       Wherefore, Dr. Schoper requests the following relief:

               a) a declaration that the University has violated her rights under the Americans

with Disabilities Act;

               b) injunctive relief requiring the University to take actions that prevent

discriminatory attitudes toward disabilities by students from being the basis of tenure and

promotion decisions at the University;

               c) injunctive relief requiring the University to take action to make sure that it

maintains an effective process for the reasonable accommodation of disabilities of faculty

members in the promotion and tenure process;


                                                 6
                         4:20-cv-04232-SLD-JEH # 1             Page 7 of 7




               d) injunctive relief requiring the University to award tenure to Dr. Schoper;

               e) money damages, including damages for Dr. Schoper’s economic losses and

compensatory damages for the emotional distress caused by Defendant’s discrimination;

               f) the reasonable costs and attorneys fees of bringing this lawsuit; and

               f) any other relief that is just and appropriate.



                                                       Respectfully submitted

                                                       /s/Stephen A. Yokich

Dowd, Bloch, Bennett, Cervone
       Auerbach & Yokich
8 S. Michigan, 19th Floor
Chicago, Illinois 60603
312-286-6723 (cell phone)
syokich@labor advocates.com




                               REQUEST FOR TRIAL BY JURY

       The plaintiff hereby requests trial by jury on all issues so triable.



                                                       Respectfully submitted

                                                       /s/Stephen A. Yokich

Dowd, Bloch, Bennett, Cervone
       Auerbach & Yokich
8 S. Michigan, 19th Floor
Chicago, Illinois 60603
312-286-6723 (cell phone)
syokich@labor advocates.com



                                                  7
